Case 2:20-cv-10948-DDP-PLA Document 19 Filed 01/27/21 Page 1 of 4 Page ID #:50




 1   MICHAEL N. FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT D. MARCUS, Senior Assistant City Attorney (SBN 184980)
     PHILIP H. LAM, DeputythCity Attorney (SBN172428)
 3   200 North Main Street, 7 Floor
     Los Angeles, California 90012
 4   Telephone: 213-978-4681
     Facsimile: 213-978-7011
 5   scott.marcus@lacity.org
     phil.lam@lacity.org
 6
     Attorneys for Defendant
 7   City of Los Angeles
 8    THE AVANZADO LAW FIRM
         A PROFESSIONAL LAW CORPORATION
 9   MELVIN N.A. AVANZADO (Bar No. 137127)
        <mel@avanzadolaw.com>
10   The Walnut Plaza
     215 North Marengo Avenue
11   Third Floor
     Pasadena, California 91101
12   310.552,9300 TELEPHONE
     310.388.5330 FACSIMILE
13
     Attorneys for Defendant
14   Friends of the Chinese American Museum
15                               UNITED STATES DISTRICT COURT
16                            CENTRAL DISTRICT OF CALIFORNIA
17
     DAVID LEW, an individual, a/k/a              CASE NO. 2:20-cv-10948 DDP (PLAx)
18   SHARK TOOF,
                                                  NOTICE OF MOTION AND MOTION
19                                                TO DISMISS OF DEFENDANTS CITY
                    Plaintiff,                    OF LOS ANGELES AND FRIENDS OF
20                                                THE CHINESE AMERICAN MUSEUM
            vs.
21                                                DATE: March 1, 2021
     THE CITY OF LOS ANGELES, a                   TIME: 10:00 a.m.
22                                                PLACE: Courtroom 9C
     government entity; EL PUEBLO DE                     [The Hon. Dean D. Pregerson]
23   LOS ANGELES, business form
     unknown; CHINESE AMERICAN
24   MUSEUM, business form unknown;                [Memorandum of Points and Authorities; Request
     FRIENDS OF THE CHINESE                          for Judicial Notice; and Declaration of Long
25   AMERICAN MUSEUM, INC., a                             Truong filed concurrently herewith]
26   California corporation; and DOES
     1 through 30, inclusive,                     ACTION FILED: December 2, 2020
27
                  Defendants.
28

                                 NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:20-cv-10948-DDP-PLA Document 19 Filed 01/27/21 Page 2 of 4 Page ID #:51




 1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2                PLEASE TAKE NOTICE that, on March 1, 2021 at 10:00 a.m., or as
 3   soon thereafter as the parties may be heard, in Courtroom 9C of the United States
 4   District Court for the Central District of California, courtroom of the Honorable Dean
 5   D. Pregerson, located at 350 West 1st Street, Los Angeles, California 90012,
 6   Defendants City of Los Angeles (the “City”) and Friends of the Chinese American
 7   Museum (“FCAM”) (collectively, “Defendants”) will and hereby do move to dismiss
 8   the complaint of Plaintiff David Lew (“Lew”) pursuant to Rule 12(b)(1) and Rule
 9   12(b)(6) of the Federal Rules of Civil Procedure.1
10                This motion is made on the grounds that Lew’s complaint does not and
11   cannot allege subject matter jurisdiction or any federal claims for relief. Lew’s own
12   allegations, as well as the evidence presented to the Court attacking the factual basis
13   for subject matter jurisdiction, which are not subject to reasonable dispute, establish
14   that Lew’s “art” does not fall within the scope of the Visual Artists Rights Act of
15   1990, 17 U.S.C. § 106A (“VARA”) because his tote bags are “applied art” and
16   “merchandising items” not “visual works of art” under 17 U.S.C. § 101. Thus, Lew’s
17   first cause of action alleged under VARA fails as a matter of law. As a result, Lew
18   cannot show that this Court has subject matter jurisdiction.
19                In addition, this Court can and should dismiss Lew’s other claims under
20   California state law. First, all of Lew’s state law claims are barred by the California
21   Tort Claims Act (Cal. Gov’t Code § 945.6). Lew filed a claim with the City that was
22   denied on June 14, 2019. Lew filed his complaint on December 2, 2020 – long after
23   the six month statute of limitations to file such an action under state law had expired.
24   In addition, Lew’s second and third causes of action are premised on the California
25   Art Preservation Act (“CAPA”), Cal. Civ. C. §§ 987 et seq., which is preempted by
26
     1.     The City notes that Lew’s complaint improperly purports to name as separate
27   defendants El Pueblo de Los Angeles and Chinese American Museum under the guise
     of “business form unknown” entities. [Comp. ¶¶ 4 & 7] The City is the only proper
28   defendant capable of being sued as Defendants’ Request for Judicial Notice
     establishes. [RJN ¶¶ 2-4]
                                                 1
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:20-cv-10948-DDP-PLA Document 19 Filed 01/27/21 Page 3 of 4 Page ID #:52




 1   federal copyright law. 17 U.S.C. § 301(f). CAPA is preempted because both the
 2   subject matter (fine art) and corresponding rights (right of attribution and right of
 3   integrity) that CAPA seeks to protect are already addressed by the Copyright Act. 17
 4   U.S.C. §§ 102(a)(5), 106(5) and 106A. Lew also cannot state a claim under CAPA as
 5   a matter of law because that statute only protects “fine art” and does not “include
 6   work prepared under contract for commercial use by its purchaser.” CAPA also
 7   applies only to “persons,” which does not include, and cannot impose liability upon,
 8   Defendant City.
 9                Lew’s fourth and fifth causes of action for conversion and negligence
10   should be dismissed because Lew cannot assert common law tort liability on the City.
11   Cal. Gov’t Code § 815(a).
12                Lew’s sixth cause of action for unfair competition fails as a matter of law
13   because public entities such as Defendant City are not “persons” for purposes of
14   California’s unfair competition laws. Cal. Bus. & Prof. Code § 17200 et seq. Nor are
15   governmental entities “businesses” under the unfair competition law.
16                In sum, therefore, Lew’s claims fail as a matter of law. Under Fed. R.
17   Civ. P. 12(b)(1) and 12(b)(6), this Court should grant this motion and dismiss this
18   action in its entirety without leave to amend.
19                Defendants make this motion based on this notice of motion and motion,
20   the concurrently filed memorandum of points and authorities in support hereof, the
21   Declaration of Long Truong with exhibits concurrently filed herewith, Defendants’
22   request for judicial notice with exhibits concurrently filed herewith, the pleadings and
23   papers on file in this action, and any other arguments or matters presented to the Court
24   at or before the hearing on this motion.
25                This motion is made following the conference of counsel pursuant to
26   C.D. Cal. L.R. 7-3 which was initiated by letter dated January 12, 2021 and which
27   took place by telephonic conference among counsel on January 20, 2021.
28
                                                 2
                             NOTICE OF MOTION AND MOTION TO DISMISS
Case 2:20-cv-10948-DDP-PLA Document 19 Filed 01/27/21 Page 4 of 4 Page ID #:53



     DATED: January 27, 2021            MICHAEL N. FEUER, City Attorney
 1                                      SCOTT D. MARCUS
                                        PHILIP H. LAM
 2
 3
                                        By:   /s/ Scott D. Marcus
 4                                            Philip H. Lam
                                        Attorneys for Defendant
 5                                      City of Los Angeles
 6   DATED: January 27, 2021              THE AVANZADO LAW FIRM
 7                                             A PROFESSIONAL LAW CORPORATION

 8
 9                                      By:
                                              Melvin N.A. Avanzado
10                                      Attorneys for Defendant
                                        Friends of the Chinese American Museum
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
                         NOTICE OF MOTION AND MOTION TO DISMISS
